Citation Nr: 1019647	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-13 186 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected left knee degenerative joint disease, 
status post total knee replacement, rated at 100 percent from 
April 25, 2005, and 30 percent from April 1, 2006.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of a left tibia and 
fibula fracture, with malunion and moderate left ankle 
degenerative joint disease.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In April 2007, the Veteran requested a hearing before the 
Board.  In June 2007, he was notified of a hearing scheduled 
in August 2007.  The Veteran failed to appear for his 
scheduled hearing.  The notice informing the Veteran of his 
scheduled hearing was not returned as undeliverable.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) (see Veteran's February 2007 VA Form 9 
and January 2008 statement).  The issue of whether 
entitlement to TDIU is warranted as a result of that 
disability is part and parcel of the increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the 
issues are as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required, to 
include affording the Veteran an examination and notice 
regarding the issue of entitlement to TDIU.  

The Veteran was last afforded a VA examination in July 2006.  
He contends that his service-connected disabilities have 
gotten worse since that time.  In addition, he underwent left 
ankle surgery in January 2008.  In light of the Veteran's 
credible testimony that his disability picture has worsened 
since his last examination, and the fact that no VA 
examination has been conducted since the left ankle surgery, 
another examination should be afforded to more accurately 
assess his current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

The Veteran has raised a claim of TDIU due to his service-
connected disabilities.  Additional development is required 
before the issue of entitlement to entitlement to TDIU can be 
adjudicated.  An opinion should be obtained as to whether the 
Veteran's service-connected disabilities preclude any 
substantially gainful employment.  Friscia v. Brown, 7 Vet. 
App. 294 (1994). 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On 
remand, the RO must also consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination in order to determine the 
current level of severity of his service-
connected left knee degenerative joint 
disease, status post total knee 
replacement and service-connected 
residuals of a left tibia and fibula 
fracture, with malunion and moderate left 
ankle degenerative joint disease, as well 
as order to determine the effect of his 
service-connected disabilities on his 
ability to work.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability, 
ankylosis, and whether there is objective 
evidence of pain on motion.  If so, the 
examiner should identify to what extent 
the Veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
equate such functional losses to 
additional degrees of limited motion 
(beyond that shown clinically).  The 
examiner is requested to provide these 
finds for both the left knee and left 
ankle.   

Based on examination findings and review 
of the record, the examiner should offer 
an opinion as to whether it is at least 
as likely as not the Veteran's service-
connected disabilities (left knee 
degenerative joint disease, status post 
total knee replacement; left tibia and 
fibula with malunion and ankle 
degenerative joint disease; and left knee 
scar), without regard to his non service-
connected disabilities, or his age, 
render him unable to secure and follow a 
substantially gainful occupation.   

A complete rationale should be given for 
all opinions and expressed.  

3.  Thereafter, readjudicate the 
Veteran's claims, including the claim for 
TDIU.  If any benefit sought on appeal 
remains denied, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


